DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, 8-13, and 15-20 are pending. Claims 15-20 are withdrawn from consideration as being directed to a non-elected invention.

Claim Interpretation
Claim 1 recites “a hydrocarbon stream generated from a selective hydrogenation reactor, wherein said hydrogenation stream is comprising hydrogen in an amount of more than 0 mol% to about 10 mol% and C1-C3 hydrocarbons (emphasis added)” at lines 3-5. The aforementioned “hydrocarbon stream” is considered a product-by-produces limitation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). If Applicant wishes that the limitation “a hydrocarbon stream generated from a selective hydrogenation reactor” is part of the process steps of the claimed process, it is suggested that the limitation is recited as an active step. For example, the limitations at lines 1-7 can be amended as follows: A process of removing hydrogen and lighter hydrocarbons from a hydrocarbon stream comprising
a. passing a hydrocarbon stream to a selective hydrogenation reactor to obtain an acetylene-lean hydrocarbon stream[[,]] 
b. passing said acetylene-lean hydrocarbon stream to a stripper column to produce a stripper off gas stream from a top section of said stripping column and a bottom stream comprising C3 hydrocarbons;

Response to Arguments
Applicant's arguments filed on 02/12/2021 have been fully considered but they are not persuasive. Applicant argues that none of the applied references teach or suggest “passing a hydrocarbon stream comprising hydrogen in an amount of more than 0 mol% to about 10 mol% and C1-C3 hydrocarbons to a stripper 1. Particularly, Applicant contends, on page 6, that the mapping of the limitation “hydrogen in an amount of more than 0 mol% to about 10 mol%” with Verson was incorrect, because Verson talks about hydrogen concentration in the selective hydrogenation zone whereas Applicants talk about the hydrogen content in an amount of more than 0 mol% to about 10 mol% in the stripper column installed after the selective hydrogenation reactor as mentioned in claim 1.
In response, while it is acknowledged that Verson is silent about the hydrogen concentration in the selective hydrogenation effluent, which is passed to a de-ethanizer (i.e., a stripper column) in the Guth process modified by Verson, it should be noted Verson teaches that the hydrogen content in the selective hydrogenation is less than 2 times stoichiometric amount of hydrogen required for the selective hydrogenation of the hydrocarbons to be saturated and, for example, the mole ratio of hydrogen to hydrocarbons to be selectively hydrogenated can be between 1:1 and 1.8:1 (col. 8, lines 47-56). Therefore, Verson is considered to suggest that the hydrogen amount in the selective hydrogenation can be slightly over or at the stoichiometric amount, and one skilled in the art, in light of the above teaching, would reasonably envision embodiments of Verson where the effluent of the selective hydrogenation contains a trace amount of hydrogen. Since a trace amount of hydrogen is considered to overlap with the limitation “hydrogen in an amount of more than 0 mol% to about .
 
Claim Objections
Claims 1, 5, 12, and 13 are objected to because of the following informalities. Appropriate correction is required.
Claims 1 (line 6) and 5 (line 3): The limitation “said stripping column” should read “said stripper column” to be consistent with “a stripper column” recited in claim 1, lines 5-6.
Claims 12 (line 1) and 13 (line 1): The limitation “the vent condenser vapor” should read “the vent condenser vapor outlet stream” to be consistent with “a vent condenser vapor outlet stream recited in claim 11, line 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “wherein said vent condenser vapor is totally condensed with no detection of condensable gases in the vent condenser vapor outlet stream routed to the gas concentration unit.” The amendment introduces new matter, because while the specification discloses that in some embodiments the vent condenser vapor is totally condensed with no detection of condensable gases in the feed stream to the stripper column, the specification is silent on “no detection of condensable gases in the vent condenser vapor outlet stream.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein said vent condenser vapor is totally condensed with no detection of condensable gases in the vent condenser vapor outlet stream routed to the gas concentration unit. However, it is noted that claim 12, upon which claim 13 depends, recites “wherein the vent condenser vapor is routed to a fuel gas system, vented or routed to a gas outlet stream is routed to the gas concentration unit, and wherein said vent condenser vapor outlet stream is totally condensed with no detection of condensable gases in the vent condenser vapor outlet stream routed to the gas concentration unit. 
Furthermore, the limitation “no detection of condensable gases in the vent condenser vapor outlet stream” renders claim 13 indefinite because the specification does not provide a standard for “detecting” condensable gases in a stream and thus “detection of condensable gases” can have different results depending on the method and/or conditions. For the purpose of examination, a condensation of the stripper off gas to any degree will be considered to meet the limitation at issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Guth et al. (US Pat. 3,580,961), in view of Verson (US Pat. 4,868,342), Colling et al. (US Pub. 2004/0182786 A1), and Stephan et al. (“Design methodology for a membrane/distillation column hybrid process” Journal of Membrane Science 99 (1995) 259-272).
Regarding claim 1, Guth discloses a process comprising:
(a) Passing a hydrocarbon stream (Fig. 1, 61) comprising hydrogen and C1-C3 hydrocarbons to a de-ethanizer column (65) to produce an overhead stream (66) comprising fuel gas and a bottom stream (67) comprising C3 hydrocarbons (col. 9, line 74 – col. 10, line 8). Such production of the overhead and bottoms streams from the de-ethanizer column reasonably implies that the components in the overhead stream are being stripped from the components in the bottoms stream, and thus the de-ethanizer column (65) is considered to correspond to a stripper column.
(b) Passing the bottoms stream to a C3 splitter (70) to produce a bottoms stream (82) comprising propane (i.e. the claimed second bottom stream) and an overhead stream (71) comprising propylene (i.e. the claimed second top stream) (col. 10, lines 98-11).

However, Verson, which discloses a process comprising dehydrogenating a hydrocarbon mixture containing isobutane, n-butane, and propane to produce monoolefins (col. 4, line 62-col. 5, line 12; col. 11, lines 8-10), teaches that such dehydrogenation produces some quantity of dienes and acetylene, which are undesirable products as they can foul catalyst and form coke in subsequent catalytic reaction zones (col. 7, lines 51-68). Hence, Verson suggests operating a selective hydrogenation under suitable conditions to remove the diolefins and acetylenes (col. 8, lines 15-23). It is noted that Guth teaches dehydrogenating a light hydrocarbon stream comprising 50-100 wt% isobutane and 0-50 wt% normal butane, propane, and ethane to produce the dehydrogenation effluent (Fig. 1, 5) (col. 9, lines 17-38). Thus, it is reasonably expected, in view of the teaching of Verson, that the dehydrogenation effluent (5) in the Guth process will contain at least a small amount of diolefinic and acetylenic compounds. Since the purification units including the quenching column (30), the absorption column (42), and the de-propanizer (60) do not involve removal of diolefinic or acetylenic compounds, the diolefinic and acetylenic compounds in the dehydrogenation effluent (5) are expected to be carried along with other components that are not removed in said purification units, such as hydrogen, carbon monoxide, and C1-C3 hydrocarbons, and be present in the hydrocarbon stream (61). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Guth by subjecting the hydrocarbon stream (Fig. 1, 61) to a selective hydrogenation to remove diolefinic and acetylenic compounds prior to the de-ethanizer (65), as taught by Verson, because (i) the hydrocarbon stream (61) originates from the dehydrogenation of a light hydrocarbon stream comprising 50-100 wt% isobutane and 0-50 wt% normal butane, propane, and ethane, (ii) Verson teaches that dehydrogenating a hydrocarbon mixture containing isobutane, n-butane, and propane produces dienes and 
Guth does not explicitly teach that the hydrocarbon stream (61) contains hydrogen in an amount of more than 0 mol% to about 10 mol%.
However, Verson teaches that the hydrogen content in the selective hydrogenation is less than 2 times the stoichiometric amount of hydrogen required for the selective hydrogenation of the diolefinic hydrocarbons in order to avoid the undesired saturation of a significant amount of monoolefins and, for example, the mole ratio of hydrogen to diolefinic hydrocarbons can be between 1:1 and 1.8:1 (col. 8, lines 41-56). Although Verson discloses suitable ratios of “hydrogen to diolefinic hydrocarbons,” one skilled in the art would reasonably interpret Verson as suggesting that these hydrogen-to-diolefinic hydrocarbons ratios encompass hydrogen-to-all compounds to be selectively hydrogenated (i.e. diolefin and acetylenic compounds) since the selective hydrogenation is operated to hydrogenate diolefinic compounds and acetylenic compounds. Verson teaches that only the required amount of hydrogen is introduced to the selective hydrogenation (col. 8, lines 65-68). Since the ratio of hydrogen-to-hydrocarbons to be selectively hydrogenated is less than 2, e.g., 1.8 or 1 (col. 8, lines 47-56), Verson is considered to encompass embodiments where the hydrogen amount in the selective hydrogenation can be slightly over or at the stoichiometric amount, and one skilled in the art would reasonably envision obtaining effluents of the selective hydrogenation containing a trace amount of hydrogen. Since a trace amount of hydrogen overlaps with the limitation “hydrogen in an amount of more than 0 mol% to about 10 mol%” and the modified Guth process passes the selective hydrogenation effluent to the de-ethanizer, Guth/Verson renders obvious the claimed step of passing a hydrocarbon stream containing hydrogen in an amount of more than 0 mol% to about 10 mol% and C1-C3 hydrocarbons to a stripper column. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05. In addition, it is fairly well known in the art that the concentration of diolefinic and/or acetylenic by-products formed in alkane dehydrogenation processes is relatively very small compared to other products, which implies that the hydrogen required for the selective hydrogenation of the diolefinc and acetylenic compounds will also be very small. Therefore, the hydrocarbon stream (61), after being treated in the selective hydrogenation step, is reasonably expected to contain hydrogen in an amount from about 0 mol% to slightly greater than 0 mol.%, which renders obvious the claimed range of “more than 0 mol% to about 10 mol%.”  
  Guth does not explicitly disclose that the overhead stream (71) comprising propylene may be further purified by (i) sending it through a membrane unit to produce a permeate stream comprising a higher concentration of propylene than the overhead stream (71) and a retentate stream comprising a higher concentration in propane than the overhead stream (71), and (ii) returning the retentate stream to the C3 splitter (70).
However, Colling discloses a process for separating propylene from propane, the process comprising:
(I) Sending a mixture (Fig. 1, 114) comprising propane and propylene to a fractional distillation column (120), which functions as a C3 splitter, to produce an overhead stream (134) comprising propylene and a bottoms stream (126) comprising propane ([0047]; [0049]-[0050]; [0052]). 
(II) Sending the overhead stream (134) to a membrane device (140) to produce a permeate stream (144) comprising propylene and a non-permeate (retentate) stream (142) comprising propane ([0053]). Since the membrane selectively permeates propylene ([0049]), the propylene concentration in the permeate stream and the propane concentration in the retentate stream are expected to be higher than those in the feed mixture (114).
(III) Returning the retentate stream (142) to the C3 splitter ([0053]).

Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Guth/Verson by sending an overhead stream comprising propylene from the C3 splitter to a membrane separator selective for propylene over propane to produce a permeate stream comprising propylene and a retentate stream comprising propane, wherein the retentate steam is recycled to the C3 splitter for further treatment, because Cooling and Stephan teach that combining a conventional distillation C3 splitter with a membrane allows for less energy consumption by reducing the number of trays or the reflux ratio in the column, and this modification involves combining known prior art separation techniques to improve a known process.

Regarding claim 8, in the modified Guth process (col. 8, lines 57-71), the hydrocarbon stream (Fig. 1, 61), after being treated in a selective hydrogenation step, is reasonably expected to contain hydrogen in an amount from about 0 mol% to slightly greater than 0 mol.%, as discussed above. With respect to the claimed amount of C2 hydrocarbons of more than 0 mol% to about 10 mol%, the hydrocarbon stream (61) is expected to contain mainly carbon monoxide and C1-C3 hydrocarbons, since hydrogen content is significantly reduced for the selective hydrogenation, as discussed above, and the other remaining components are removed in the .

Claims 2-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guth et al. (US Pat. 3,580,961), in view of Verson (US Pat. 4,868,342), Colling et al. (US Pub. 2004/0182786 A1), and Stephan et al. (“Design methodology for a membrane/distillation column hybrid process” Journal of Membrane Science 99 (1995) 259-272), as applied to claim 1, and further in view of Owen et al. (US Pat. 4,456,779).
	Regarding claims 2-4, while Guth teaches using a deethanizer column (Fig. 1, 65) to produce an overhead stream (66) comprising C2- hydrocarbons and hydrogen and a bottom stream (67) comprising C3 hydrocarbons (col. 9, line 74 – col. 10, line 8), the reference is silent on the specific conditions at which the deethanizer column is run, including pressure, number of trays and/or plates, and the use of packings.
	However, Owen teaches a process comprising sending a hydrocarbon mixture to a deethanizer (Fig. 2, 60) to produce an overhead stream (65) comprising C2- components and a bottoms stream (63) comprising C3+ components (col. 9, lines 57-65; Table II). Owen teaches that the deethanizer is operated at a pressure of 2140 kPaa, i.e. about 296 psig (see Table II), and that the deethanizer may be a tray-type design or packed column with about 13 to 18 theoretical stages (i.e. trays or plates) (col. 10, lines 52-55). The claimed pressure range of about 2170-3204 kPa (300-450 psig) is considered anticipated or rendered prima facie obvious by Owen. Case law holds that “[w]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03, I. prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Similarly, the claimed limitations of the stripper column including about 10-30 trays (claim 3), and the stripper column being packed with packings and containing 5-25 theoretical plates (claim 5) are considered met by Owen.
	Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Guth/Verson/Cooling/Stephan by operating the deethanizer (i.e. the claimed stripper column) at the claimed pressure range of about 2170-3204 kPa (300-450 psig, wherein the deethanizer includes about 10-30 trays or is packed with packings containing 5-25 theoretical plates as claimed, because (i) Guth does not provide the specific conditions at which its deethanizer is operated and thus one skilled in the art would be motivated to look for a known process for operating a deethanizer, (ii) Owen teaches a process comprising operating a deethanizer at conditions that would meet the limitations recited in claims 2-4, and (iii) this modification involves application of known conditions for operating a deethanizer to yield predictable results.

	Regarding claim 5, Owen teaches that the contents of methane and C2 hydrocarbons in the deethanizer bottoms stream are each 0 mol% (Table 1). Therefore, the deethanizer in the Guth process, when operating at the deethanizer conditions taught by Owen, is reasonably expected to produce a bottom stream containing 0 mol% methane and 0 mol% C2 hydrocarbon. Since hydrogen is more volatile than C1-C2 hydrocarbons, the hydrogen content in the bottom stream is also reasonably expected to 0%. Accordingly, about 100% of hydrogen, methane, and C2 hydrocarbons in the feed to the deethanizer are expected to be removed in the deethanizer in an overhead stream. With respect to the limitation of sending the removed hydrogen, methane, and C2 hydrocarbons in overhead stream to a concentration unit, Guth discloses that the overhead stream from the deethanizer stream comprises a fuel gas (col. 10, lines 3-6). One 

	Regarding claim 6, Owen teaches that the content of C2 hydrocarbons in the deethanizer bottoms stream is 0 mol% (Table I). Owen is therefore considered to teach that there is no C2 hydrocarbons remaining in the bottoms stream, thereby rendering obvious the claimed limitation of “about 0-30 wt ppm C2 hydrocarbons.”

	Regarding claim 10, Guth does not explicitly disclose that the deethanizer overhead stream (Fig. 1, 66) is in communication with an overhead condenser and a vent condenser. 
	However, Owen teaches in Fig. 2 that the deethanizer overhead stream (65) passes through two unnumbered process units, and these units correspond to an overhead condenser and an accumulator, respectively, as can be seen from the description of the same units assigned to a different distillation column (col. 9, lines 52-61). Owen teaches that the accumulator produces an overhead (62) that is sent to a fuel gas system and a bottoms stream (64) that is sent back to the deethanizer as a reflux (col. 9, lines 61-62). Since the accumulator functions the same as the claimed vent condenser (i.e. producing a fuel gas from the stripper/deethanizer overhead stream), as described in the instant specification (Spec., pg. 7, lines 21-30), the accumulator taught by Owen is considered to correspond to a vent condenser. 
	Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Guth/Verson/Colling/Stephan by sending the hydrocarbon stream (66) of Guth to an overhead condenser and a vent condenser, as taught by Owen, because this involves application of a well-known technique to operate a distillation (de-ethanizer) column by providing a column reflux to yield predictable results. 

Regarding claim 11, the hydrocarbon stream (Fig. 1, 66) in the modified Guth process is expected to contain mainly carbon monoxide and C1-C2 hydrocarbons, since the hydrogen content in the hydrocarbon stream entering the selective hydrogenation is significantly reduced, as discussed above, and the other remaining components are removed in the purification steps, such as the quenching column (30), the absorption column (42), the de-propanizer (60), and the de-ethanizer (65) (col. 9, line 40-col. 10, line 8). Consequently, the hydrogen content in the hydrocarbon stream (66) is expected to be close to 0 mol%. Furthermore, based on the table located at col. 8, lines 57-71, the hydrocarbon stream (66) in Example 1 is expected to contain approximately 7 mol% C2 hydrocarbons. Therefore, the claimed limitation of hydrogen in an amount of about more than 0 mol% to about 10 mol% and C2 hydrocarbons in an amount of about more than 0 mol% to about 50 mol% are considered obvious. 

	Regarding claim 12, Guth teaches that the hydrocarbon stream (Fig. 1, 66) is utilized as a fuel gas (col. 10, lines 3-6), which reasonably implies that the hydrocarbon stream (66) is routed to a fuel gas system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guth et al. (US Pat. 3,580,961), in view of Verson (US Pat. 4,868,342), Colling et al. (US Pub. 2004/0182786 A1) and Stephan et al. (“Design methodology for a membrane/distillation column hybrid process” Journal of Membrane Science 99 (1995) 259-272), as applied to claim 1, and further in view of Corona et al. (“Data-Derived Analysis and Inference for an Industrial Deethanizer” Ind. Eng. Chem. Res. 2012, 51, 13732-13742).
Regarding claim 9, Guth does not explicitly disclose that the feed stream (Fig. 1, 61) to the deethanizer (65) is monitored by analyzers and an online system to monitor and measure H2, CH4, and C2 hydrocarbon concentrations.

	Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Guth/Verson/Colling/Stephan by monitoring the feed stream to the deethanizer by analyzers and an online system to monitor and measure H2, CH4, and C2 hydrocarbon concentrations, because real-time measurement and monitoring of feed compositions via an online system, as taught by Corona, allows for easily accessible display of real-time measurements which is often not available with the conventional monitoring system, and this modification involves application of a known technique to improve a known process to yield predictable results. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guth et al. (US Pat. 3,580,961), in view of Verson (US Pat. 4,868,342), Colling et al. (US Pub. 2004/0182786 A1), Stephan et al. (“Design methodology for a membrane/distillation column hybrid process” Journal of Membrane Science 99 (1995) 259-272), as applied to claim 1, and Owen et al. (US Pat. 4,456,779), as applied to claim 12, and further in view of Guth et al. (US Pat. 3,586,732; hereinafter “Guth ‘732”) and as evidenced by Wang et al. (US Pub. 2008/0209942 A1).
	Regarding claim 13, Guth teaches using the C2- hydrocarbon stream (Fig. 1, 66) as a fuel gas (col. 10, lines 3-6), and it was discussed above that it would have been obvious to send the C2- hydrocarbon stream to a vent condenser to condense a liquid prior to passing it to the fuel gas system in view of Owen (Fig. 2 and col. 9, lines 52-63). 
Guth/Owen does not explicitly disclose sending the C2- hydrocarbon stream to a gas concentration unit where ethylene and propylene are recovered.
	However, Guth ‘732 teaches separating a hydrocarbon stream in a de-ethanizer column (Fig. 1, 60) to obtain an overhead stream (61) comprising C2- hydrocarbons and a bottoms stream (64) comprising C3+ hydrocarbons, wherein said overhead stream (61) is further separated in a demethanizer column (65) and a C2 splitter (70) to recover ethylene (71) in an overhead stream of the C2 splitter (col. 9, lines 56-71). Guth ‘732 teaches that an overhead stream (66) of the demethanizer and the bottoms stream (72) of the C2 splitter, i.e., the rest of the components in said overhead stream (61) of the de-ethanizer column, are utilized as a fuel gas (col. 9, lines 64-71). Guth ‘732 notes that ethylene, along with propylene, is used for a variety of purposes in the various industries including, for example, the petroleum, pharmaceutical, petrochemical and the plastic industry (col. 1, lines 68-72).
	Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Guth/Verson/Colling/Stephan/Owen by recovering ethylene from the C2 hydrocarbon stream (Fig. 1, 66) of the Guth process using a demethanizer column and a C2 splitter, as taught by Guth ‘732, because (i) Guth teaches that said C2 hydrocarbon stream contains ethylene (see Table at col. 8), (ii) ethylene is a valuable material in various industries, and (iii) Guth ‘732 teaches a method of recovering ethylene from a stream comprising C2- components while the rest is being used as a fuel, and (iv) this involves application of a known separation technique (i.e. demethanizer and C2 splitter) to recover a valuable product from a 2- overhead stream that may contain a trace amount of a C3 component, as evidenced by Wang (see Table 2, “Gas at the top of the deethanizing column”), and it is reasonably expected that any residual C3 component will be included in the bottoms stream of the C2 splitter due to their relative high boiling point properties. Consequently, the demethanizer column (65) and the C2 splitter (70) taught in Guth ‘732 together correspond to a gas concentration unit where ethylene and propylene are recovered, as recited in claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772        


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772